ON MOTION TO DISMISS
GULOTTA, Judge.
On defendant’s motion, we dismiss plaintiff’s appeal. Trial in the district court was held on October 5, 1977 and judgment was *480rendered on October 7, 1977. No notice of judgment was mailed nor was an application for new trial filed. A petition for appeal was filed on November 8, 1977 and signed on November 10, 1977. The bond was filed on June 1, 1978 and costs were paid on June 29, 1978.
Assuming but not deciding that a notice of judgment was required under LSA-C. C.P. art. 1913, the delays for perfecting the appeal began the day the order was signed granting the devolutive appeal,1 and a bond filed in excess of six months subsequent to the granting of the appeal is untimely.2 See LSA-C.C.P. art. 2087.
Accordingly, the appeal is dismissed.

APPEAL DISMISSED.


. See Carlisle v. Carlisle, 313 So.2d 908 (La.App. 2d Cir. 1975), writ denied, 319 So.2d 442 (La. 1975).


. We distinguish Bacmonila Garden Apartment, Inc. v. Williams, 355 So.2d 288 (La.App. 4th Cir. 1978) which held no devolutive appeal bond is required when costs are paid within the delays for perfecting the appeal. In the instant case, costs were paid after the delays had elapsed.